department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar se tep e tf u i l no xxxxxxxxxkkkxxxxxxkx xxxxxxxxkxxxxkxxkkkx xxxxxxxxxxxxxxxxxxkx legend taxpayer a x20000000000000xx individual b xxxxxxxxxxxxxxkx individual m xxxxxxxxxxxxxxx bank a xxxxxkxxkxkxkxkkkkmk bank s xxxxxxxxxkkkxkxkxk bank w xxxxxxxxkxkxkkxkxkk amount m xxxxxxxxxxxxxxx amount n xxxxxxxxxxxkxxxkx date date date ira x ira y xxxxxkxxxkxxxxkk xxxxxxxkxkkxxxkkkk xxxxxxxkxxkxxkxkk xxxxxxxxkkxkxxkkk xxxxxxxkxxxkxxkxkxk xxxxxxxxxkxkkxxkk xxxkxxxkxkxxxkxkkk xxxxxxkxkxkxkkkxkkk xxkxxxxxxkxkxkkkkk dear xxxxxxxxx this is in response to your request received by the internal_revenue_service on date as supplemented by correspondence dated august and date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code axxxkkxxkkkk the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution of amount m from ira x on date and a distribution of amount n from ira y a few days later on date taxpayer a asserts that his failure to accomplish a rollover within the day period prescribed by sec_408 was due to incorrect advice given him by bank w which resulted in amount m and amount n being deposited into non- ira accounts in addition taxpayer a asserts that his failure to discover the incorrectness of bank b’s advice was due to his mental and physical conditions which impaired his ability to make financial decisions and manage his financial affairs during the 60-day period with respect to each distribution thereby impairing his ability to accomplish timely rollovers taxpayer a represents further that amount m and amount n have not been used for any other purpose taxpayer a represents that he maintained ira x and ira y at bank w he further represents that he suffers from a severe disability that affects his verbal and intellectual abilities in addition taxpayer a represents that he relies on his son individual b to assist him in his daily life documentation from taxpayer a’s physician supports the assertion that due to his mental condition taxpayer a is unable to make sound financial decisions or understand the consequences of his actions prior to date taxpayer a and individual b met with various financial advisors including individual m a bank w representative regarding the withdrawal of amounts from taxpayer a’s iras when they met with individual m they discussed taxability concerns and asked individual m to verify that no current income taxes would be owed on the distribution due to taxpayer a’s disability individual b requested that individual m also check with a manager or the corporate office to confirm the taxability concerns individual m spoke to several people on the phone and then confirmed incorrectly that no current income_tax would be owed on date taxpayer a received a check from bank w in amount m with respect to ira x relying on individual m’s incorrect information he immediately deposited the check into a savings account at bank a on date taxpayer a received a second check from bank w in amount n with respect to ira y in addition on date taxpayer a deposited amount n into a savings account at bank a and transferred amount m and amount n plus other assets into three cds at bank s amount m and amount n remain invested in the non-ira cds taxpayer a represents that he did not become aware of the taxability of the distributions until he submitted his year-end tax information to his accountant in date based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to xxxxxxxxkxkxkx the distribution of amount m from ira x and amount n from ira y contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the xxxxxkkxkkkxk use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted is consistent with taxpayer a’s assertion that his failure to accomplish timely rollovers of amount m and amount n was due to his mental and physical conditions which impaired his ability to make financial decisions and manage his financial affairs during the day period in addition his failure to accomplish timely rollovers was due to incorrect information provided by individual m of bank w which resulted in taxpayer a depositing amount m and amount n into non-ira cds therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x and amount n from ira y taxpayer a is granted a period of days from the issuance of this ruling letter to make rollover_contributions of amounts m and n to an ira described in sec_408 provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxx d xxxxx at xxxxxxxxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours ow donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
